Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 64, 66 and 67 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The objection to the specification is withdrawn.

Double Patenting
The rejection of claims 2, 3, 6, 8, 12-34, 65, 68 and 72 on the ground of nonstatutory double patenting over claims U.S. Patent Nos. 10,201,550; 10,227,375 and 10,696,712 in view of Bolger (US 5,232,917), Dorn (US 5,512,570), Price (US 6,933,312) and Ferriz et al., 2010 is withdrawn.

The rejection of claims 64, 66 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,104,701 in view of Bolger (US 5,232,917), Dorn (US 5,512,570), Price (US 6,933,312) and 
Ferriz et al., 2010 is maintained.
The reference claims recite:

    PNG
    media_image1.png
    160
    312
    media_image1.png
    Greyscale
.  Unlike the reference claims, the instant claims recite the corresponding ester, i.e., 

    PNG
    media_image2.png
    167
    348
    media_image2.png
    Greyscale
.  
However,
The court has held an ester is ordinarily unpatentable over the alcohol from which it is derived; since esterification is so well understood and widely practiced in chemical art. Ex parte Korten, 71 USPQ 173; and
As evidenced by the prior art, esters, inclusive of carboxylate, sulfate and phosphate are well known prodrugs (see US 5,232,917, Bolger, col. 4, lines 55- 68; US 5,512,570, Dorn, col. 12, lines 29- 57; US 6,933,312, Price, col. 3, lines 16-27; Ferriz et al., 2010). The art also teaches various advantages with the production of prodrugs such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, col. 12, lines 48- 57).
Based on the knowledge in the art at the time of the present invention as 

hydroxyl groups is rendered prima facie obvious.  The motivation would be based on the desire to obtain prodrugs with improved physical properties as taught by the secondary references. Therefore, the claimed invention is rendered anticipated and/or obvious by the claims and/or disclosures of the cited patents.

Response to Arguments
Applicant’s statement that the rejection be held in abeyance until patentable subject matter has been identified is noted. 

The provisional rejection of claims 2, 3, 6, 8, 12-34, 65 and 72 on the ground of nonstatutory double patenting over claims of copending Application Nos. 15/517,886 and 15/742,424 in view of Bolger (US 5,232,917), Dorn (US 5,512,570), Price (US 6,933,312) and Ferriz et al., 2010 is made moot by the cancellation of the instant claims.

The provisional rejection of claims 64, 66 and 67 on the ground of nonstatutory double patenting over claims of copending Application Nos. 15/517,886 and 15/742,424 in view of Bolger (US 5,232,917), Dorn (US 5,512,570), Price (US 6,933,312) and Ferriz et al., 2010 is withdrawn.

Claim Rejections - 35 USC § 112
The rejections of claims 68 and 72 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, are made moot by the cancellation of the instant claims.
The rejection of claims 68 and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, is made moot by the cancellation of the instant claims.
The rejection of claims 26 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is made moot by the cancellation of the instant claims.

Claim Rejections - 35 USC § 102
The rejection of claims 2, 3, 6, 8, 9, 12, 14-33, 35, 65 and 72 under 35 U.S.C. 102(a)(2) over Reddy et al. (WO 2014160441, cited by applicant on IDS submitted 12/28/2020) is made moot by the cancellation of the instant claims.

The rejection of claims 64, 66 and 67 under 35 U.S.C. 102(a)(2) over Reddy et al. (WO 2014160441, cited by applicant on IDS submitted 12/28/2020) is withdrawn.

Claim Rejections - 35 USC §103
The rejection claims 2, 3, 6, 8, 9, 12-34, 65 and 72 under 35 U.S.C. 103 over Reddy et al. (WO 2014160441, cited by applicant on IDS submitted 12/28/2020) as evidenced by Bolger (US 5,232,917), Dorn (US 5,512,570), Price (US 6,933,312) and Ferriz et al., 2010 is made moot by the cancellation of the instant claims.

The rejection claims 64, 66 and 67 under 35 U.S.C. 103 over Reddy et al. (WO 2014160441, cited by applicant on IDS submitted 12/28/2020) as evidenced by Bolger (US 5,232,917), Dorn (US 5,512,570), Price (US 6,933,312) and Ferriz et al., 2010 is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628